Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148841                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148841
                                                                    COA: 319352
                                                                    Emmet CC: 12-003758-FH
  WALTER JEROME DEMARAY,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the January 16, 2014
  order of the Court of Appeals is considered. We DIRECT the Emmet County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall pay particular attention to the defendant’s
  arguments that his double jeopardy protections were violated and that the trial court erred
  in ordering the defendant to pay $50.00 to the “Victims Restitution Fund.”

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2014
           h0917
                                                                               Clerk